Citation Nr: 0427211	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  94-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of a gunshot wound to the left hand 
with retained foreign body, open reduction and internal 
fixation with scar on fifth digit, and unfavorable ankylosis 
of the fourth and fifth digits (formerly including gunshot 
trauma of the third digit).

2.  Entitlement to a disability rating greater than 10 
percent for residuals of a gunshot wound to the left hand 
with a retained foreign body, open reduction and internal 
fixation with residual scar, and flexion deformity of the 
middle finger.

3.  Entitlement to service connection for traumatic arthritis 
of the hands, neck, shoulders, and back.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions rendered in September 1993 and 
September 2000 that denied: 1) the veteran's claim for a 
higher rating for residuals of a gunshot wound to the left 
hand with a retained foreign body and flexion deformity of 
the middle, ring, and little fingers, and 2) denied his claim 
of service connection for arthritis of the hands, neck, 
shoulders, and back, respectively.  In February 2002, the 
Board remanded the claims to the RO so that the veteran could 
be scheduled for a videoconference hearing.  Indeed, in 
February 2003 the veteran presented testimony at a Board 
videoconference hearing and a transcript has been associated 
with the claims folder.

In June 2003, the Board remanded the matter for additional 
development.  That development was completed, and the case 
has been returned to the Board.  During the course of that 
development, the RO re-evaluated the claim for an increased 
rating for the residuals of the left hand gunshot wound.  The 
RO granted a separate rating for the left hand residuals 
affecting the middle or third finger.  Thus, the issue has 
been recharacterized as reflected in the Issues section of 
this decision.




FINDINGS OF FACT

1.  The service-connected residuals of a gunshot wound to the 
left hand with retained foreign body, open reduction and 
internal fixation with scar on fifth digit, and unfavorable 
ankylosis of the fourth and fifth digits (formerly including 
gunshot trauma of the third digit) are principally manifested 
by unfavorable ankylosis of the fourth and fifth digits with 
evidence of severe limitation of motion and interference with 
the overall function of the left hand.

2.  The service-connected residuals of a gunshot wound to the 
left hand with a retained foreign body, open reduction and 
internal fixation with residual scar, and flexion deformity 
of the middle finger are principally manifested by favorable 
ankylosis of the third digit with evidence of limitation of 
motion and interference with the overall function of the left 
hand.  

3.  There is no current traumatic arthritis of the hands, 
neck, shoulders, and back that is causally related to 
service, any incident of the veteran's active service or a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound to the left hand with 
retained foreign body, open reduction and internal fixation 
with scar on fifth digit, and unfavorable ankylosis of the 
fourth and fifth digits, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.71a, 4.73 Diagnostic Codes 5309, 5219 (1998) (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the left hand with a 
retained foreign body, open reduction and internal fixation 
with residual scar, and flexion deformity of the middle 
finger, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic 
Codes 5226 (1998) (2003).

3.  Traumatic arthritis of the hands, neck, shoulders, and 
back was not incurred in or aggravated by active service; nor 
may it be presumed to have been incurred in active service; 
nor is it proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied these duties by means of a letter to the 
appellant from the RO dated in August 2003, as well as in the 
March 1994 statement of the case (SOC) regarding the 
increased rating claim as well as in the supplemental 
statements of the case (SSOC's) dated in July 1994, September 
2000, and April 2004.  Regarding service connection for 
traumatic arthritis, the duties were also satisfied in the 
March 2001 and August 2003 letters to the appellant as well 
as the October 2000 SOC and the June 2001 and April 2004 
SSOC's.  By means of these documents, the appellant was told 
of the requirements of claims for increased rating and 
service connection, of the reasons for the denial of his 
claims, and of his and VA's respective duties.  He was also 
asked to provide information or evidence in his possession 
relevant to the claims.

The March 2001 letter was not mailed to the appellant prior 
to the initial RO adjudication of his claims.  Assuming for 
the sake of argument that pre-decision notice is required, 
any defect in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The appellant did not provide any 
additional evidence in response to the March 2001 letter that 
was not fully considered by the RO in the subsequent SSOC's.  
Similarly, the August 2003 letter was sent after adjudication 
of the claims, but evidence developed after that was fully 
considered by the RO in the April 2004 SSOC.  Again, any 
defect in the chronological timing of the notification letter 
is harmless error.  There is simply no indication that 
disposition of his claim would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records, private records and VA records.  There is no 
indication of any relevant records that the RO has failed to 
obtain.  The appellant's various communications indicate that 
he has no additional evidence to submit.  Moreover, he 
provided testimony at a videoconference Board hearing 
conducted by the undersigned Veterans Law Judge in February 
2003.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in May 1992, March 1993, 
April 2000, and August 2003, and the reports of the 
examinations are in the record.  

II.  Increased Rating for Residuals of Gunshot wound to the 
Left Hand

A. Factual Background

Service medical records reveal that the veteran suffered a 
severe gunshot wound to the left hand during combat.  Service 
connection for residuals of gunshot wound to the left hand, 
with retained foreign bodies and flexion deformities, fingers 
3, 4 and 5, was granted in November 1945.  A 20 percent 
rating has been in effect since April 1946.  The veteran 
filed the instant claim for increased rating in September 
1991.  In April 2004, the RO separated the rating and 
assigned a 20 percent rating for residuals of the gunshot 
wound to the left hand with unfavorable ankylosis of the 
fourth and fifth digits, and a 10 percent rating for those 
residuals consisting of favorable ankylosis of the third 
digit.  

The Board notes that service connection is also in affect for 
arthritis of the left thumb, first carpometacarpal (CMC) 
joint, as secondary to the left hand injury.  This award was 
granted in a September 1993 rating decision and is not part 
of the current appeal.  

Treatment records from the Loma Linda VA medical center dated 
from 1991 as well as a report of VA examination dated in May 
1992 show complaints of loss of use of the left hand.  During 
the examination, the veteran was noted to be right hand 
dominant.  Grip strength was greatly reduced in the left hand 
as compared to the right.  The tips of the fingers lacked 1 
centimeter. of reaching the heel of the hand and the 
midpalmar flexion crease.

A report of VA examination dated in March 1993 shows 
complaints of loss of function in the digits of the left 
hand, especially the third and fourth digits.  It was noted 
that due to the loss of function of the digits of the left 
hand, he had been forced to over use his left thumb.  The 
left hand showed muscle atrophy and decreased sweating 
compared to the right.  There was obvious flexion contracture 
of the digits two through five.  Sensation was intact, there 
was no swelling but there was good capillary refill and the 
fingers were warm and had good radial pulses.  Range of 
finger motion was decreased.  The examiner noted that the 
first CMC joint of the left hand was very symptomatic and was 
the primary problem at present.  

Additional VA treatment records show that the veteran wore a 
brace on his left hand due to osteoarthritis.  In November 
1996, he underwent arthroplasty of the left thumb.  

The veteran underwent VA examination of the left hand in 
April 2000.  At that time, he reported increased problems 
with the left hand, including cramping and pain, and 
increased fatigue.  He reported that he often got spasm in 
the left hand after using it a short time.  This happened 
several times per day and impeded him from performing many 
daily activities.  The cramping and pain also increased his 
pain level.  

The veteran presented with a brace on the left hand.  
Sensation was decreased.  He had full flexion and could do a 
full grip with fingers and thumb but had flexion contractures 
of the middle finger of 40 degrees at the proximal 
interphalangeal (PIP) joint, 90 degrees at the ring finger, 
and 20 degrees at the PIP joint of the little finger, which 
meant he was lacking full extension by those amounts.  He did 
not show spasm but opening the hand looked uncomfortable for 
him.  X-rays of the hand showed retained foreign bodies 
around the PIP and proximal phalanxes of these joints.  He 
was tender in the web space of the middle and ring fingers.  

At his videoconference hearing before the undersigned 
Veterans Law Judge, the veteran demonstrated his inability to 
fully stretch out his fingers of the left hand.  He testified 
that he primarily used his thumb and forefinger and has done 
so since the injury.  The brace gave him support in case he 
got a spasm.  The muscles spasm if he drives a car.  

Thereafter, the veteran underwent a VA examination in August 
2003 in order to assess the manifestations of his service-
connected residuals of left hand gunshot wound.  The veteran 
reported that some daily activities were limited due to his 
left hand, back and neck.  These included vacuuming and 
pushing the lawn mower.  

Examination revealed that the veteran could not make a full 
grip with the left hand.  Strength was 5/5 in the right hand 
and 3/5 in the left hand.  He had difficulty tying shoelaces 
and buttoning buttons.  

The left hand showed no evidence of entry or exit wounds.  
There was no loss of deep fascia or muscle substance.  There 
was impaired coordination and lowered endurance of the hand.  
He could move the third, fourth and fifth joints without 
assistance.  There was no evidence of nerve damage.  There 
was no evidence of muscle herniation but there was tendon 
damage of the third, fourth and fifth digits.  The muscle 
injury was noted to affect hand function.  The muscle group 
involved was Group IX, intrinsic hand muscles, used for 
grasping and fine manipulations.  The opposition of the thumb 
measuring to the base of the little finger was 1 cm.  There 
was evidence of favorable ankylosis of the middle PIP joint 
and unfavorable ankylosis of the PIP and distal 
interphalangeal (DIP) joints of the ring and little fingers.  
Range of motion was as follows: Index finger flexion, DIP 90 
degrees, PIP 100 degrees, metacarpophalangeal (MCP) 70 
degrees, all without pain.  Middle finger flexion, DIP 40 
degrees, PIP 70 degrees, MCP 70 degrees, all with pain.  Ring 
finger, DIP 40 degrees, PIP 90 degrees, MCP 75 degrees, all 
with pain.  Little finger, DIP 40 degrees, PIP 90 degrees, 
MCP 75 degrees, all with pain.  The examiner noted there was 
no additional limitation due to pain, weakness, fatigue, lack 
of endurance or incoordination.  

The diagnosis was status post left hand gunshot wound with 
retained foreign bodies, flexion ankylosis of the third, 
fourth and fifth digits, weakness, and limited manual 
dexterity.  The examiner opined that the veteran would, due 
to the left hand disability, have trouble with pushing, 
twisting, probing and expressing.  He is able to grasp with 
the hand, though.  

B.  Legal Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2003).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

When a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

The veteran's service-connected residuals of a gunshot wound 
to the left hand have been separated to include residuals of 
a gunshot wound to the left hand with retained foreign body, 
open reduction and internal fixation with scar on fifth 
digit, and unfavorable ankylosis of the fourth and fifth 
digits, and residuals affecting the third digit, including 
favorable ankylosis.  The first set of residuals, those 
affecting the fourth and fifth digits, have been rated by the 
RO under the provisions of Diagnostic Code 5309 and 5219, 38 
C.F.R. §§ 4.73, 4.71a (2003), while the third digit is rated 
under Diagnostic Code 5226.  38 C.F.R. § 4.71a (2003).  

The Board notes that the claim on appeal originates from a VA 
Form 21-4138 filing received in 1991.  Effective on August 
26, 2002, the regulations pertaining to evaluations for 
finger disabilities changed.  See 64 Fed. Reg. 25202-25210 
(May 11, 1999).  Prior to the effective date of the new 
regulations, the veteran's claim for an increased rating may 
only be evaluated under the older criteria.  38 U.S.C.A. § 
5110(g) (West 1991); VAOPGCPREC 3-2000 (April 10, 2000).  
However, from and after the effective date of amendment, both 
the old and the new criteria will be considered.  Id.  The 
Board notes that the particular diagnostic codes applicable 
in this case did not undergo substantive change that would 
affect the ratings for this veteran.  

As to the unfavorably ankylosed ring finger and the little 
finger of the left hand, rated under Diagnostic Codes 5309-
5219, Diagnostic Code 5309 pertains to muscle group IX.  A 
note to Diagnostic Code 5309 provides that the hand is so 
compact a structure that isolated muscle ratings are rare, 
being nearly always complicated with injuries of bones, 
tendons, etc.  Thus, rating should be based on limitation of 
motion of the affected digit, with a minimum 10 percent 
rating.  Id.  Muscle group IX entails the forearm muscles and 
intrinsic muscles of the hand.  Id.  The Board will consider 
the Diagnostic Codes pertaining to limitation of motion of 
the affected digits.  

Under Diagnostic Code 5219, unfavorable ankylosis of the ring 
finger and little finger, warrants a 20 percent rating, 
irrespective of the extremity that is affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5219 (as in effect prior to and as of 
August 26, 2002).  

In the April 2004 rating decision, the RO awarded a separate 
compensable rating for the middle finger due to favorable 
ankylosis under Diagnostic Code 5226.  Under Diagnostic Code 
5226, favorable or unfavorable ankylosis of the middle finger 
warrants a 10 percent rating, irrespective of the extremity 
that is affected.  38 C.F.R. § 4.71a, Diagnostic Code 5226 
(as in effect prior to and as of August 26, 2002).  

The 2003 VA examination of the left hand indicates favorable 
ankylosis of the long or middle finger and unfavorable 
ankylosis of the ring and little fingers.  This report is 
consistent with the complaints and findings throughout the 
appeal period.  Under the criteria of diagnostic code 5219, 
effective both prior to and following the regulation change, 
the veteran does have sufficient unfavorable ankylosis of the 
fourth and fifth fingers to support the assignment of a 20 
percent rating at all times relevant to this appeal.  Under 
the criteria of diagnostic code 5226, effective both prior to 
and following the regulation change, the veteran does have 
sufficient favorable ankylosis of the middle finger to 
support the assignment of a compensable evaluation at all 
times relevant to this appeal.  The Board notes that 10 
percent is also the rating assigned for unfavorable ankylosis 
of the middle finger.

The Diagnostic Codes for limitation of motion of these 
digits, Diagnostic Codes 5229 and 5230, do not provide higher 
ratings.  Moreover, a higher rating would not be afforded by 
a rating based on unfavorable ankylosis of the long, ring and 
little fingers because under Diagnostic Code 5218, a 20 
percent rating is assigned for unfavorable ankylosis of those 
three fingers on the minor side (the veteran's major side is 
his right side).  Separately rating the middle finger affords 
him a higher combined evaluation.  

There is no additional impairment of the left hand due to 
pain, fatigability weakness or incoordination that produces 
functional impairment to support the assignment of an 
increased rating for the left hand with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown, 8 
Vet. App. 202 (1995).  All of those manifestations have 
already been considered in the schedular ratings.  

Thus, the preponderence of the evidence is against an 
evaluation in excess of 20 percent for the left hand fingers 
four and five, and 10 percent for finger three.  

Diagnostic Code 5141 provides that amputation of the middle, 
ring and little finger of the minor hand warrants a 30 
percent rating.  Prior to 1999 ankylosis of both the MCP and 
PIP joints, with either joint in extension or in extreme 
flexion , is rated as amputation.  38 C.F.R. § 4.71a, Note 
(1) (1998).  The current regulations provide that if both the 
MCP and the PIP joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluation as amputation without 
metacarpal resection, at the PIP or proximal thereto.  
38 C.F.R. § 4.71a, Note (3) (2003).  However, the evidence 
does not show rotated or angulated bones in the hand, and the 
fingers are not ankylosed in extension or extreme flexion.  
Consequently, rating as amputation is not appropriate.

The benefit of the doubt doctrine is not for application with 
regard to the claims denied in this decision because the 
preponderance of the evidence is against those claims.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

C.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Here, there is no evidence of frequent 
hospitalization due to the left hand disability, and the 
veteran worked for many years as a machinist with his 
disability.  (See transcript, page 6).  While he has 
difficulty with functions of pushing, pulling, twisting and 
probing, the evidence does not show that his left hand 
disability by itself has or would markedly interfere with 
employment.  Having reviewed the record, the Board finds no 
basis for further action on this question.  

III. Service Connection for Traumatic Arthritis of the Hands, 
Neck, Shoulders, and Back

A. Factual Background

Service medical records reveal that the veteran suffered a 
severe gunshot wound to the left hand during combat.  There 
is no report of another traumatic injury to the shoulders, 
neck, back or hands.  The service medical records do not show 
the diagnosis of traumatic arthritis.  VA examination reports 
dated in February 1947 and April 1950 and private examination 
report in June 1953 show no musculoskeletal findings or 
complaints other than those related to the left hand.  

VA medical and private medical records show that the veteran 
was treated and evaluated for various orthopedic complaints 
many years after service.  In a March 1993 report of VA 
examination, articular cartilage of the joints in the hands 
appeared well-preserved with the exception of the left thumb 
joint which is service-connected as related to the gunshot 
wound.  A February 1995 MRI of the cervical spine shows 
degenerative disc disease at multiple levels.  VA records 
also show findings of arthritis in the neck dated in 1995, 
followed by cervical fusion in April 1996.  In February 1996, 
he complained of shoulder pain following a surgery for sleep 
apnea at VA in October 1995.  (A claim for a neck and 
shoulder disorder resulting from that surgery has been denied 
and is not on appeal).  In an August 1996 examination the 
veteran reported having had a lumbar laminectomy in 1970.

A report of VA orthopedic examination dated in March 1997 
shows complaints of neck and shoulder pain and numbness which 
began in 1994 according to the veteran.  He denied any 
history of injury to his bilateral shoulders.  The diagnosis 
was moderate to severe bilateral acromioclavicular joint 
degenerative osteoarthritis and status post cervical 
diskectomy and fusion secondary to disc disease.  

More recent VA treatment records through the present time 
show complaints related to multiple joint arthritis.  He has 
undergone pain clinic treatment in an effort to decrease 
chronic acute pain associated with his cervical fusion.  VA 
rehabilitation center records from March 1997 show that he 
reported severe pain in the neck and shoulders.  Ongoing 
diagnoses include cervical spondylosis with chronic pain and 
degenerative joint and disc disease of the lumbar spine with 
chronic pain.  

In June 2001, the VA doctor treating the veteran for PTSD and 
depression submitted a statement that the she knew the 
veteran had traumatic arthritis and that she could attest to 
the fact that stress will worsen physical symptoms, 
especially pain.  

At his February 2003 video hearing before the undersigned 
Veterans Law Judge, the veteran testified that, as a flame 
thrower during the Battle of the Bulge and other World War II 
battles, he had to carry heavy flamethrower equipment and 
repeatedly dive into foxholes.  He believes this contributed 
to his current traumatic arthritis.  He reported that he 
sought chiropractic treatment in a matter of years after 
service.  He does not remember the name of the chiropractor.  
He had surgery on his back when he was about 50.  

In August 2003, following a remand by the Board, the veteran 
was afforded a VA examination.  The examiner noted that the 
veteran reported that he had pain and stiffness in the left 
hand and right thumb, and that he had surgery on the thumbs 
due to arthritis eight years earlier.  The veteran explained 
his history in service as a flame thrower who had to dive 
into foxholes.  He reported that his neck pain began in 1991, 
and he subsequently had neck fusion.  The veteran remembered 
at this time that he had received a judo chop to the neck 
during basic training but he did not seek treatment for that 
at the time.  The veteran reported that his back pain began 
in 1948 at which time he saw a chiropractor.  He remembered 
no specific trauma to the back.  The examiner noted that the 
veteran said he was not claiming arthritis in the shoulders.  
He was claiming arthritis in the hands.  

The veteran reported he currently could not vacuum, push the 
lawn mower or garden or climb stairs due to neck pain, back 
pain and left hand pain.  After examination the diagnoses 
were degenerative arthritis, shoulders (based on history of 
that noted in 1997); bilateral thumb, carpometacarpal, status 
post ligamentous reconstruction; status post cervical fusion 
and advanced degenerative joint disease; and status post 
lumbar laminectomy with degenerative joint disease.  August 
2003 x-rays of the shoulders showed no abnormality.

The examiner opined that the arthritis in the bilateral thumb 
joints is not at least as likely as not related to service or 
injury in service.  The examiner pointed out the condition 
was chronic, ongoing and related to age, with Heberden's and 
Bouchard's nodes.  

As to the cervical spine abnormalities and arthritis, the 
examiner found they were not at least as likely as not 
related to service, including injury due to the reported judo 
chop to the neck.  The examiner pointed out the complaints 
did not begin until 1991.  

As to the low back problem and any back arthritis, the 
examiner found it was not at least as likely as not related 
to the six months of jumping into foxholes.  The examiner 
noted that there was a lack of evidence of a chronic 
condition for many years after service and no documented 
injury in service.  

As to arthritis of the shoulders, the examiner noted no 
current condition and no correlation between the findings of 
shoulder arthritis in 1997 and service.  

In April 2004, the VA doctor who submitted the previous 
statement in June 2001 submitted an additional statement on 
the relationship between pain and stress.  She wrote that she 
could state that stress at the level the veteran experiences 
"can" worsen "pain perception."

B. Legal Analysis

The veteran urges that he has traumatic arthritis in multiple 
joints related to his duties in service.  He believes that 
his service as a flame thrower during the Battle of the Bulge 
and other World War II battles caused his traumatic 
arthritis.  He also urges that his perception of his pain is 
heightened due to his service-connected post-traumatic stress 
disorder, and he urges that this further supports his claim 
on a secondary basis.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Where 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of active service, it shall 
be presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Under 38 U.S.C.A. § 1154, in the case of any veteran who 
engaged in combat with the enemy in active service during a 
period of war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  See Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

The service medical records indicate no diagnosis or findings 
of traumatic arthritis of the hands, neck, shoulders, and 
back.  

The post-service medical records do not demonstrate the 
presence of arthritis until many years after service.  The 
Board does not dispute that the veteran's duties as a flame 
thrower included the conditions he described.  The evidence 
simply does not show arthritis in service, within the 
presumptive period, or otherwise link any traumatic arthritis 
to an incident of service or to a service-connected 
disability.  The medical statement offered by the VA doctor 
in June 2001 and April 2004 indicates a link between stress 
and pain perception in general, but does not link any actual 
traumatic arthritis or aggravation of traumatic arthritis to 
this veteran's service or a service-connected disability.  No 
health care provider has opined that the veteran suffers from 
traumatic arthritis of the shoulders, neck hands or back as a 
result of service.  In fact, the examiner who examined the 
veteran in order to ascertain whether it was at least as 
likely or not that there was a relationship found 
affirmatively that there was no relationship between any 
current back, neck, hands (other than the service-connected 
hand disabilities) or shoulder condition and service.  

The Board notes that to the extent that the veteran claims an 
injury to his neck while in basic training, this is not in 
combat and the provisions of 38 U.S.C.A. § 1154 do not apply.  
With regard to his claim that he has multiple joint traumatic 
arthritis due to diving in fox holes, he has not described 
any specific injury to his neck or back.  The examiner noted 
the absence of any records of injury to the claimed joints in 
service in his opinion; such records are not necessary for a 
combat-related injury.  However, the examiner did note the 
veteran's assertion but based his opinion apparently on the 
lack of any postservice continuity of symptoms or findings 
rather than merely on the lack of inservice recordation.  The 
examiner reviewed the file in its entirety, and his opinion 
was based on the whole record.

After consideration of all the evidence, the Board finds that 
the preponderence of the evidence is against the claim.  The 
evidence does not demonstrate the presence of traumatic 
arthritis of the back, neck, shoulders and hands in service 
or for many years after service, and does not causally link 
traumatic arthritis of the back, neck, shoulders and hands to 
an incident of service or to a service-connected disability.  
The statements of the veteran regarding the presence of 
traumatic arthritis of the back, neck, shoulders and hands 
after service are less persuasive than the August 2003 VA 
examination and the fact that no mention was made of 
arthritis of the back, neck, shoulders and hands for years 
following service.  Consistent with 38 U.S.C.A. § 1154, 
though the Board does not doubt the veracity of the veteran's 
description of his duties in combat, but to the extent that 
he is contending that there is a causal connection between 
his service and the current back, neck, shoulder and hand 
conditions, the appellant has not been shown to be a medical 
expert.  He is, therefore, not qualified to express an 
opinion regarding any medical causation of the conditions.  
It is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, and the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The Board finds that the objective medical reports of the 
veteran's treatment and evaluation are compelling credible 
evidence against the claim.  Hence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for traumatic arthritis of the back, neck, 
shoulders and hands, and the claim is denied.  The benefit of 
the doubt doctrine is not for application with regard to this 
claim because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

A rating in excess of 20 percent for residuals of a gunshot 
wound to the left hand with retained foreign body, open 
reduction and internal fixation with scar on fifth digit, and 
unfavorable ankylosis of the fourth and fifth digits 
(formerly including gunshot trauma of the third digit), is 
denied.

A disability rating greater than 10 percent for residuals of 
a gunshot wound to the left hand with retained foreign body, 
open reduction and internal fixation with residual scar, and 
flexion deformity of the middle finger, is denied.

Service connection for traumatic arthritis of the hands, 
neck, shoulders, and back is denied.



	                        
____________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



